EXHIBIT 10.18

 
INDEMNIFICATION AGREEMENT
 
This Agreement is made as of the _____ day of _______ 2009, by and between
SkillSoft Corporation, a Delaware corporation (the “Corporation), and
_______________ (the “Indemnitee”), a director or officer of the Corporation.
 
WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and
 
WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and
 
WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and
 
WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and
 
WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.
 
NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:
 
1. Agreement to Serve.  The Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.
 
2. Definitions.  As used in this Agreement:
 
(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.
 
(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.
 
(c) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations,
 

 
 

--------------------------------------------------------------------------------

 

(d) judicial or administrative proceedings or appeals, but shall not include the
amount of judgments, fines or penalties against Indemnitee or amounts paid in
settlement in connection with such matters.
 
(e) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.
 
3. Indemnity of Indemnitee.  Subject to Sections 6, 7 and 9, the Corporation
shall indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is otherwise
involved) by reason of the Indemnitee’s Corporate Status, to the fullest extent
permitted by law (as such may be amended from time to time).  In furtherance of
the foregoing and without limiting the generality thereof:
 
(a) Indemnification in Third-Party Proceedings.  The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 3(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 6 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, judgments, fines, penalties and amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation and, with respect to any criminal Proceeding, had
no reasonable cause to believe that his or her conduct was unlawful.
 
(b) Indemnification in Proceedings by or in the Right of the Corporation.  The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so provides, no indemnification shall be made
under this Section 3(b) in respect of any claim, issue, or matter as to which
the Indemnitee shall have been adjudged to be liable to the Corporation, unless,
and only to the extent, that the Court of Chancery of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of such liability but in view of all the
 

 
 

--------------------------------------------------------------------------------

 

(c) circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnity for such Expenses as the Court of Chancery or such other court
shall deem proper.
 
4. Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 6), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith.  Without limiting the foregoing, if any Proceeding or any claim,
issue or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Indemnitee, (ii) an adjudication that the Indemnitee was liable to the
Corporation, (iii) a plea of guilty or nolo contendere by the Indemnitee,
(iv) an adjudication that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his or her
conduct was unlawful, the Indemnitee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.
 
5. Indemnification for Expenses of a Witness.  To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.
 
6. Exceptions to Right of Indemnification.  Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 10, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation.  Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.
 
7. Notification and Defense of Claim.  As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought.  With respect to any Proceeding of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee.  After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 7.  The Indemnitee
shall have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to
 

 
 

--------------------------------------------------------------------------------

 

8. the Indemnitee shall have reasonably concluded that there may be a conflict
of interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Corporation, except as otherwise
expressly provided by this Agreement, and provided that Indemnitee’s counsel
shall cooperate reasonably with the Corporation’s counsel to minimize the cost
of defending claims against the Corporation and the Indemnitee.  The Corporation
shall not be entitled, without the consent of the Indemnitee, to assume the
defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above.  The Corporation shall not be required to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent.  The Corporation shall
not settle any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent.  Neither
the Corporation nor the Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement.
 
9. Advancement of Expenses.  Subject to the provisions of Section 9, in the
event that the Corporation does not assume the defense pursuant to Section 7 of
any Proceeding of which the Corporation receives notice under this Agreement,
any Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in defending such Proceeding shall be paid by the Corporation in advance of the
final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Indemnitee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on behalf of the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement.  Such
undertaking shall be accepted without reference to the financial ability of the
Indemnitee to make repayment.  Any advances and undertakings to repay pursuant
to this Section 8 shall be unsecured and interest-free.
 
10. Procedures.
 
(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses.  Any such indemnification or advancement of Expenses
shall be made promptly, and in any event within 60 days after receipt by the
Corporation of the written request of the Indemnitee, unless the Corporation
determines within such 60-day period that the Indemnitee did not meet the
applicable standard of conduct.  Such determination, and any determination that
advanced Expenses must be repaid to the Corporation, shall be made in each
instance (a) by a majority vote of the directors of the Corporation consisting
of persons who are not at that time parties to the Proceeding (“disinterested
directors”), whether or not a quorum, (b) by a committee of disinterested
directors designated by a majority vote of disinterested directors, whether or
not a quorum, (c) if there are no disinterested directors, or if the
disinterested directors so direct, by independent legal counsel
 

 
 

--------------------------------------------------------------------------------

 

(b) (who may, to the extent permitted by applicable law, be regular legal
counsel to the Corporation) in a written opinion, or (d) by the stockholders of
the Corporation.
 
(c) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.
 
(d) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.  Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.
 
11. Remedies.  The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable period referred
to in Section 9.  Unless otherwise required by law, the burden of proving that
indemnification or advancement of Expenses is not appropriate shall be on the
Corporation.  Neither the failure of the Corporation to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.  The Indemnitee’s Expenses actually and
reasonably incurred in connection with successfully establishing the
Indemnitee’s right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation.
 
12. Partial Indemnification.  If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by or on behalf of the Indemnitee in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.
 
13. Subrogation.  In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.
 

 
 

--------------------------------------------------------------------------------

 

14. Term of Agreement.  This Agreement shall continue until and terminate upon
the later of (a) six years after the date that the Indemnitee shall have ceased
to serve as a director or officer of the Corporation or, at the request of the
Corporation, as a director, officer, partner, trustee, member, employee or agent
of another corporation, partnership, joint venture, trust, limited liability
company or other enterprise or (b) the final termination of all Proceedings
pending on the date set forth in clause (a) in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto.
 
15. Indemnification Hereunder Not Exclusive.  The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Indemnitee’s official capacity and as to action in another capacity while
holding office for the Corporation.  Nothing contained in this Agreement shall
be deemed to prohibit the Corporation from purchasing and maintaining insurance,
at its expense, to protect itself or the Indemnitee against any expense,
liability or loss incurred by it or the Indemnitee in any such capacity, or
arising out of the Indemnitee’s status as such, whether or not the Indemnitee
would be indemnified against such expense, liability or loss under this
Agreement; provided that the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
 
16. No Special Rights.  Nothing herein shall confer upon the Indemnitee any
right to continue to serve as an officer or director of the Corporation for any
period of time or at any particular rate of compensation.
 
17. Savings Clause.  If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.
 
18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.
 
19. Successors and Assigns.  This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee.
 
20. Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
 

 
 

--------------------------------------------------------------------------------

 

21. Modification and Waiver.  This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.
 
22. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:
 
(a) if to the Indemnitee, to:[  ]
 
(b) if to the Corporation, to:
 


 
                                                                          SkillSoft
Corporation
 
                                                                         107
Northeastern Blvd.
 
                                                                          Nashua,
NH 03062
 
                                                                          Telecopier:
(603) 324-3210
 


 
or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
 
23. Applicable Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware.  The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought.  Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under the
General Corporation Law, as so amended, or by such other Delaware law, as so
enacted.
 
24. Enforcement.  The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.
 
25. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supercedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect
 

 
 

--------------------------------------------------------------------------------

 

26. of the subject matter contained herein; and any prior agreement of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.  For avoidance of doubt, the parties confirm that the
foregoing does not apply to or limit the Indemnitee’s rights under Delaware law
or the Corporation’s Certificate of Incorporation or By-Laws.
 
27. Consent to Suit.  In the case of any dispute under or in connection with
this Agreement, the Indemnitee may only bring suit against the Corporation in
the Court of Chancery of the State of Delaware.  The Indemnitee hereby consents
to the exclusive jurisdiction and venue of the courts of the State of Delaware,
and the Indemnitee hereby waives any claim the Indemnitee may have at any time
as to forum non conveniens with respect to such venue.  The Corporation shall
have the right to institute any legal action arising out of or relating to this
Agreement in any court of competent jurisdiction.  Any judgment entered against
either of the parties in any proceeding hereunder may be entered and enforced by
any court of competent jurisdiction.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
SKILLSOFT CORPORATION
 
By:       ________________________
 
Name:  ________________________
 
Title:    ________________________
     
INDEMNITEE:
 
______________________________

